Citation Nr: 0941115	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  04-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for tinnitus as a residual of reconstruction of the 
right ear.

2. Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3. Entitlement to an initial compensable evaluation for 
otitis media of the right ear.

4. Entitlement to an initial compensable evaluation for 
vertigo as a residual of reconstruction of the right ear.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.

On appeal in June 2006, the Board denied the Veteran's 
claims.

The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In his appellate 
brief, the Veteran withdrew his appeal with respect to the 
claims of entitlement to a temporary total rating under 38 
C.F.R. § 4.30 for treatment of a service-connected right ear 
disability and entitlement to a 10 percent evaluation based 
on multiple, non-compensable service-connected disabilities.  
Thus, these issues are not before the Board.

While the case was pending before the Court, a January 2008 
rating decision denied claims of entitlement to compensable 
initial ratings for bilateral hearing loss, for residuals of 
reconstruction of the right ear, and for otitis media of the 
right ear.  The Veteran perfected an appeal as to these 
issues.

In an October 2008 rating decision, service connection was 
granted for tinnitus and vertigo as residuals of right ear 
reconstructive surgery based on a September 2008 VA 
examination report that addressed whether tinnitus and 
vertigo were residuals of right ear reconstructive surgery, 
prior to consideration of this matter by the Court.  The 
Veteran's attorney filed disagreement as to the initial 
ratings assigned.

In a February 2009 Memorandum Decision, the Court vacated the 
Board's June 2006 decision with respect solely to the issue 
of "entitlement to a compensable rating for residuals of 
reconstruction of the right ear."  The Court also directed 
that the matter be remanded for a VA examination to address 
whether tinnitus and vertigo were residuals of right ear 
reconstructive surgery or were otherwise related to the 
Veteran's service-connected disabilities.  In this regard, 
the Board notes that the Veteran's attorney, in a May 2009 
letter, pointed out that the development directed by the 
Court has been completed.  See September 2008 VA ear disease 
examination report.

On appeal in June 2009, the Board remanded the case so that a 
Travel Board hearing could be scheduled.  The Veteran 
canceled his hearing request later that month.

The instant decision recharacterizes the Veteran's service-
connected bilateral hearing loss, tinnitus, and vertigo as 
Meniere's syndrome and assigns a 30 percent disability 
rating.  As will be discussed below, evaluation of the 
Veteran's disabilities in this manner results in a higher 
overall rating, as compared to evaluation of his disabilities 
separately.  Separate ratings for the Veteran's symptoms will 
thus be subsumed within the single 30 percent rating under 
Diagnostic Code 6205.  Therefore, the decision will result in 
noncompensable ratings for tinnitus and vertigo as directed 
by the rating criteria.  See 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6205, Note.  Because these actions result in no 
reduction in his overall combined evaluation or his monthly 
compensation payment, the provisions of 38 C.F.R. § 3.105(e) 
do not apply.  See VA General Counsel Precedential Opinion 
(VAOPGCPREC) 71-91.  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the June 2009 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).



FINDINGS OF FACT

1. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the March 2002 VA 
audiological examination convert to Roman numeral designation 
of I for both ears.

2. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the December 2003 VA 
audiological examination convert to Roman numeral designation 
of I for both ears.

3. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the October 2006 VA 
audiological examination convert to Roman numeral designation 
of I for both ears.

4. The Veteran's average pure tone decibel losses and speech 
discrimination percentages from the September 2008 VA 
audiological examination convert to Roman numeral designation 
of I for both ears.

5. The Veteran's service-connected tinnitus is rated at 10 
percent, which is the maximum schedular evaluation allowed 
for this disability; there is no indication that tinnitus is 
productive of marked interference with employment or 
necessitates frequent hospitalization.

6. Prior to March 25, 2003, the Veteran's right eardrum was 
30 percent perforated, and more often than not he had active 
suppuration and/or ongoing granulomatous debris from that 
ear. 

7. Since March 25, 2003, there has been no objective medical 
evidence of current findings of chronic right ear infections, 
recurrent/chronic suppurative otitis media, mastoiditis or 
cholesteatoma in the right ear.

8. The Veteran's service-connected vertigo is manifested by 
occasional dizziness, lasting for a period of seconds, 
occurring sometimes three times per week; the preponderance 
of the lay and medical evidence is against a finding of 
staggering associated with or secondary to vertigo.

9. The Veteran's Meniere's syndrome is manifested by tinnitus 
and attacks of vertigo more than once per month; this 
disability is not manifested by a cerebellar gait or 
compensable hearing loss.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 &  Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, VIa, VII 
(2009).

2. There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

3. The criteria for a 10 percent rating, and no more, prior 
to March 25, 2003 for suppurative otitis media in the right 
ear with tympanic membrane perforation are met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6200 (2008).

4.  The criteria for a compensable disability rating for 
suppurative otitis media in the right ear with tympanic 
membrane perforation after March 25, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &  Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.87, Diagnostic 
Code 6200 (2009).

5. The criteria for a separate rating of 30 percent, but no 
greater than 30 percent, for Meniere's syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.87, Diagnostic Code 6205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that an initial rating of 30 
percent for Meniere's syndrome is warranted.  As the 
Veteran's attorney specifically requested a rating of 30 
percent for Meniere's disease on appeal, this decision 
represents a full grant of the benefit sought and 
further discussion of the VCAA duties with respect to 
Meniere's syndrome, bilateral hearing loss, tinnitus, or 
vertigo is unnecessary at this time. 

a. Duty to Notify

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) the veteran's 
status; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of disability; and (5) the effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The October 2006 letter from the RO satisfies these mandates.   
The letter informed the Veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected disorder had worsened.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  This 
correspondence made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  It 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO  determined such to be necessary to make a decision on 
the claim.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
March 2008 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decisions that are the subject of this appeal.  As 
noted above, however, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
rating and effective date until March 2008.  However, the 
claim was readjudicated after all of the notice was provided.  
See March 2008 statement of the case; Mayfield v. Nicholson, 
444  F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  He is 
represented by a private attorney in this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive numerous VA ear disease and audiological 
examinations, the most recent being in September 2008, which 
were thorough in nature and adequate for the purposes of 
deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through 
§ 4.87, which contain the governing provisions, tables and 
diagnostic codes.  As a preliminary matter, an evaluation of 
the degree of hearing impairment requires results from an 
audiological examination, which must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
auditory test, to be conducted by a state-licensed 
audiologist.  38 C.F.R. § 4.85(a); see Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998) (noting that disability 
rating assignments are based on average scores of pure tone 
decibel loss and percent of speech discrimination); but see 
38 C.F.R. §§ 4.85(c), 4.86 (permitting ratings by using only 
the pure-tone auditory threshold test scores in certain 
circumstances).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Pure tone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels  ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the pure 
tone audiometry test.  38 C.F.R. 
§ 4.85(b) & Table VI.  The applicable Roman numeral 
designation in any given case is determined by applying these 
test figures to the Table, and locating the designation found 
at the intersection of those two figures.  38 C.F.R. § 
4.85(b) &  Table VI; Acevedo-Escobar, 12 Vet. App. at 10 
(noting that the Board simply must apply the scores provided 
by the exam to the slots in Table VI to calculate the Roman 
numeral designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the pure tone 
threshold average, and not on the Maryland (CNC) speech 
recognition  test.  38 C.F.R. § 4.85(c) (entitled "Numeric 
Designation of  Hearing Impairment Based Only on Pure tone 
Threshold Average").  It provides that "Table VIa will be 
used when .  . . indicated under the provisions of § 4.86."  
38 C.F.R. § 4.85(c).  38 C.F.R. § 4.86, in turn, provides 
that: "(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a). Subsection (b) of § 4.86 states that "[w]hen the 
pure tone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

Diagnostic Code 6260 provides a 10 percent disability rating 
for recurrent tinnitus.  Note 1 to Diagnostic Code 6260 
provides that a separate rating for tinnitus may be combined 
with a rating under Diagnostic Codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports a rating 
under one of those Diagnostic Codes.  Note 2 provides that 
only a single rating for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note 3 provides that objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may not be pathologic) should not be rated 
under Diagnostic Code 6260, but should be rated as part of 
any underlying condition causing the tinnitus.  38 C.F.R. § 
4.87.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-June 13, 2003 version of  Diagnostic Code 
6260 required the assignment of dual ratings  for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006), the Federal Circuit concluded that the 
Court erred in not deferring to the VA's interpretation of 
its own regulations, particularly 38 C.F.R.  § 4.87, 
Diagnostic Code 6260, pertaining to tinnitus, which VA has 
interpreted as limiting a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating  cases was lifted.  

Diagnostic Code 6200 provides a 10 percent disability rating 
for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  A Note to Diagnostic Code 6200 provides 
that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, are to be rated separately.  38 C.F.R. § 4.87.

DC 6201 provides that chronic nonsuppurative otitis media 
with effusion (serous otitis media) is to be rated for 
hearing impairment.  38 C.F.R. § 4.87.  

Diagnostic Code 6204 is utilized for rating peripheral 
vestibular disorders.  Peripheral vestibular disorders 
manifesting occasional dizziness are rated 10 percent 
disabling.  Peripheral vestibular disorders manifesting 
dizziness and occasional staggering are rated 30 percent 
disabling.  A Note to Diagnostic Code 6204 provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable rating can 
be assigned under Diagnostic Code 6204.  Hearing impairment 
or suppuration shall be separately rated and combined.  38 
C.F.R. § 4.87.

Diagnostic Code 6205 provides rating for Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifesting 
hearing impairment with vertigo less than once a month, with 
or without tinnitus, is rated 30 percent disabling.  
Meniere's syndrome manifesting hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus is rated 60 
percent disabling.  Meniere's syndrome manifesting hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring more than once weekly, with or without tinnitus, is 
rated 100 percent disabling.  A Note to Diagnostic Code 6205 
provides that Meniere's syndrome is to be rated either under 
these criteria or by separately rating vertigo (as a 
peripheral vestibular disorder), hearing impairment, and 
tinnitus, whichever method results in a higher overall 
rating.  The Note also provides that a rating for hearing 
impairment, tinnitus, or vertigo is not to be combined with a 
rating under Diagnostic Code 6205.  38 C.F.R. § 4.87.

b. Fenderson Appeal

In the instant case, the Veteran has challenged the initial 
disability ratings for tinnitus, bilateral hearing loss, 
otitis media and vertigo, as opposed to having filed  claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting distinction between claims 
stemming from an original rating versus increased rating).  
The Veteran thus seeks appellate review of the RO's initial 
disability ratings because of his dissatisfaction with the 10 
percent rating for tinnitus and the noncompensable ratings 
for bilateral hearing loss, otitis media of the right ear, 
and vertigo as a residual of reconstruction of the right ear.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis 

a. Factual Background

Historically, the RO granted service connection and assigned 
a noncompensable rating for residuals of reconstruction of 
the right ear in a September 2002 rating decision.  In an 
August 2004 rating decision, the RO granted service 
connection for left ear hearing loss and, as the Veteran had 
previously been granted service connection for right ear 
hearing loss, classified the condition as bilateral hearing 
loss and assigned a noncompensable rating.  In a January 2008 
rating decision, the RO continued noncompensable ratings for 
bilateral hearing loss, otitis media of the right ear, and 
residuals of reconstruction of the right ear.  In an October 
2008 rating decision, the RO granted service connection for 
tinnitus, assigning a 10 percent rating.  In the same 
decision, the RO also continued the noncompensable rating for 
residuals of reconstruction of the right ear, which included 
intermittent vertigo.

A June 2000 VA treatment record indicates that the Veteran 
complained of right ear pain and hearing loss.  The clinician 
concluded that the Veteran's right tympanic membrane was 
severely retracted.  Although the eardrum was not perforated, 
it was "so thin" that the clinician indicated that "it 
most certainly would need to be grafted."  The clinician 
noted that there was "no vertigo and no real tinnitus."

On July 3, 2000, the Veteran underwent a tympanoplasty on the 
right ear with a cartilage graft.  Treatment records indicate 
that the Veteran had "increased pulsatile tinnitus in the 
right operated ear 10 days after surgery."  Several months 
later, an examination of the ear revealed that the eardrum 
was "30% perforated."  The diagnosis was post operative 
perforation.

The Veteran underwent March 2002 QTC ear disease and VA 
audiological examinations.  The Veteran reported that he had 
been experiencing decreased hearing, occasional ear drainage, 
and intermittent right ear pain for a number of years.  The 
doctor noted that the Veteran's tympanic membrane had a large 
perforation with "about two-thirds of the ear drum gone."  
The middle ear was edematous but there was no exudate or 
active drainage.  The doctor stated that the Veteran was a 
candidate for additional reconstruction of the right ear with 
"at least grafting of the eardrum" and "possible 
reconstruction of the ossicular chain."  The audiologist 
stated that the Veteran did not have tinnitus.  However, she 
noted that the Veteran occasionally experienced a "whooshing 
sound" with his heartbeat.   

In October 2002, the Veteran complained of drainage from his 
right ear.  He also reported that he experienced periodic 
tinnitus in his right ear.  He denied any vertigo.  An 
examination of the right ear revealed purulent debris in the 
external auditory canal, granulation tissue, and an 
"extruded" prosthesis.  He was given eardrops for the right 
ear infection and told that he needed to have another surgery 
on his right ear because the ossicular prosthesis that was 
inserted in 2000 was not in a proper position.

On March 25, 2003, the Veteran underwent a right atticotomy 
with removal of cholesteatoma, revision ossiculoplasty, 
cartilage tympanoplasty and harvest of right tragal 
cartilage.

The Veteran underwent VA ear disease and audiological 
examinations in November and December 2003, respectively, by 
the same doctor and audiologist who had conducted the March 
2002 examinations.  The doctor noted that prior to the March 
2003 surgery the Veteran "was having trouble with his 
balance when he would get up or move quickly" but that now 
"he might be off balance for a second or two" when he gets 
up.  The doctor noted that the Veteran's right ear was well 
healed and that "there was no active ear disease process 
going on at this time."  The audiologist noted that the 
Veteran had bilateral tinnitus once a week, right greater 
than left, lasting a few minutes.  The Veteran rated the 
severity of the tinnitus as 5/10, and the debilitative nature 
as 4/10.  He indicated that this condition had improved since 
the March 2003 surgery.

In a June 2004 statement, the Veteran wrote that the "VA 
examiner said I have only 50% of my hearing."  He stated 
that his ear conditions interfered with normal employment.  
Specifically, he stated that "[i]f I were to apply for a job 
now, I could not work in any occupation requiring that I 
'hear' (without watching the person talking).  I cannot hear 
when people are 10 feet away.  I have to concentrate on the 
person speaking."

The Veteran underwent an October 2004 QTC nose, sinus, larynx 
and pharynx examination by the same doctor who performed the 
March 2002 and November 2003 examinations.  The Veteran 
complained of decreased hearing on the right, but indicated 
that he had not experienced any trouble with infection or 
drainage since the 2003 surgery.  He reported occasional 
ringing in his ears, but he indicated that he did "not have 
any difficulty with balance or vertigo problems."  An 
examination revealed scarring of the right eardrum secondary 
to ear surgeries and infection.  The doctor found no evidence 
of any active ear infections.  

In May 2005, the right eardrum appeared to be intact and well 
healed with no evidence of squamous debris or granulation 
tissue.  

In December 2005, the Veteran denied any pain or discomfort 
in his right ear.  The tympanic membrane was scarred, and 
there was some erythema and some thickness of the membrane as 
well as a small amount of exudate.  There was no evidence of 
any perforation or cholesteatoma.  The diagnoses included 
mild right otitis externa.  The doctor gave medical clearance 
for a right ear hearing aid.

In March 2006, the Veteran had no evidence of infection and 
was "doing quite well."

The Veteran underwent October 2006 VA ear disease and 
audiological examinations by the same doctor and audiologist 
who had conducted the prior examinations.  The doctor noted 
that the Veteran was fitted with bilateral hearing aids in 
January 2006 and that he had done "exceptionally well" with 
them.  The Veteran denied any infection in or drainage from 
his right ear.  He complained of an  occasional earache when 
exposed to cold air.  He reported an occasional ringing in 
his right ear about once a week that lasted 2-3 minutes.  The 
Veteran also reported he was having a little difficulty with 
his balance when he would walk briskly.  He indicated that 
"[a]bout once a month he will feel a little off balance and 
kind of pull to the right" and that this lasted about 30 
seconds.  The doctor noted erythema in the right ear and 
scarring.  There was redness "due to increased 
vascularity."  There was no evidence of any perforation, 
infection, or active ear disease.  The doctor determined that 
the Veteran's ear disease was "quite stable."  The 
audiologist noted that the Veteran's periodic tinnitus, which 
he described as a dull buzzing sound, was corrected by the 
use of prescription eardrops.

The Veteran underwent September 2008 VA ear disease and 
audiological examinations, by the same examiners who had 
conducted the prior examinations.  He indicated that he felt 
dizzy if he got up too fast or walked too quickly, and that 
it lasted 3-4 seconds.  This occurred up to three times per 
week and did not limit his physical activity.  The dizziness 
had greatly improved since the 2003 surgery.  He was able to 
drive without difficulty.  The Veteran denied any nausea or 
vomiting.  He denied any earaches, infection, or drainage.  
The doctor noted that the right eardrum "has a loss of all 
normal landmarks" and was very scarred from the previous 
surgeries, but there was no infection.  The diagnoses 
included intermittent mild vertigo secondary to the Veteran's 
right ear condition.  The doctor opined that this condition 
did not cause any functional disability.  He also stated that 
the problem with ear infections seemed to have been 
eliminated since the 2003 surgery.  The audiologist noted 
that the Veteran complained of tinnitus, sometimes on a daily 
basis, that lasted up to 20 minutes.  He described it as a 
high frequency tone or buzzing, and indicated that he used 
eardrops to stop it "if needed."

b. Discussion

The Veteran claims that his service-connected ear conditions 
are more disabling than currently evaluated.

Bilateral Hearing Loss 

The March 2002 audiogram, which included a pure tone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the pure tone threshold test, in 
the right ear, decibels of 40, 25, 45 and 35 were reported 
for frequencies of 1000, 2000, 3000 and 4000  hertz 
respectively; in the left ear, decibels of 25, 15, 30 and 30 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 36.25 (rounded down to 36) for the right 
ear and 25 for the left ear.  The Maryland (CNC) word list 
speech recognition test demonstrated 100 percent for the 
right ear and 98 percent for  the left ear.  In light of the 
Veteran's test scores, the Board notes that 38 C.F.R. § 4.86, 
relating to exceptional patterns of hearing impairment, has 
no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 36 average pure tone threshold and 100 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 25 average pure tone threshold and 
98 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The December 2003 audiological examination, which included a 
pure tone threshold test and a Maryland (CNC) word list test, 
generated the following scores: For the pure tone threshold 
test, in the right ear, decibels of 30, 15, 20 and 30 were 
reported for frequencies of 1000, 2000, 3000 and 4000  hertz 
respectively; in the left ear, decibels of 25, 15, 25 and 30 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 23.75 (rounded up to 24) for the right ear 
and 23.75 (rounded up to 24) for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 98 
percent for the right ear and 100 percent for the left ear.  
In light of the Veteran's test scores, the Board notes that 
38 C.F.R. § 4.86, relating to exceptional patterns of hearing 
impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 24 average pure tone threshold and 98 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 24 average pure tone threshold and 
100 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The October 2006 audiogram, which included a pure tone 
threshold test and a Maryland (CNC) word list test, generated 
the following scores: For the pure tone threshold test, in 
the right ear, decibels of 55, 40, 35 and 45 were reported 
for frequencies of 1000, 2000, 3000 and 4000  hertz 
respectively; in the left ear, decibels of 30, 25, 35 and 60 
were reported at frequencies of 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these pure tone threshold 
scores amounted to 43.75 (rounded up to 44) for the right ear 
and 37.75 (rounded up to 38) for the left ear.  The Maryland 
(CNC) word list speech recognition test demonstrated 96 
percent for the right ear and 94 percent for the left ear.  
In light of the Veteran's test scores, the Board notes that 
38 C.F.R. § 4.86, relating to exceptional patterns of hearing 
impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 44 average pure tone threshold and 96 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 38 average pure tone threshold and 
94 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

The September 2008 audiogram included a pure tone threshold 
test and a Maryland (CNC) word list test, generated the 
following scores: For the pure tone threshold test, in the 
right ear, decibels of 55, 50, 40 and 55 were reported for 
frequencies of 1000, 2000, 3000 and 4000  hertz respectively; 
in the left ear, decibels of 40, 40, 40 and 45 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these pure tone threshold 
scores amounted to 50 for the right ear and 48.75 (rounded up 
to 49) for the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 94 percent for the right ear 
and 94 percent for the left ear.  In light of the Veteran's 
test scores, the Board notes that 38 C.F.R. § 4.86, relating 
to exceptional patterns of hearing impairment, has no 
application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 50 average pure tone threshold and 94 percent 
speech recognition leads to a designation of I; application 
of the left ear scores of 49 average pure tone threshold and 
94 percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  

Because the results of March 2002, December 2003, October 
2006 and September 2008 audiological examinations generate a 
zero percent disability rating, the Board concludes that the 
Veteran is not entitled to an increased rating for his 
bilateral hearing loss.  See Lendenmann, 3 Vet. App. at 349. 

While the Board empathizes with the Veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, it must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a). 




Tinnitus

Tinnitus is rated in accordance with Code 6260, and provides 
for a 10 percent maximum schedular rating when recurrent 
tinnitus is present.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  Pursuant to Note (2) of this provision, a single 
evaluation is all that can be assigned regardless of if the 
tinnitus is present in one ear, both ears, or in the head.  
Id.

The Veteran is in receipt of the maximum schedular rating for 
his tinnitus, and the Board notes that it is constrained by 
the regulatory guidelines which allow for no more than a 10 
percent rating.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  

Otitis Media with Perforated Tympanic Membrane

As a preliminary matter, the Board notes that the RO, in 
granting the Veteran a noncompensable rating for right ear 
otitis media, did so under Diagnostic Code 6200, the criteria 
for rating chronic suppurative otitis media.  Under 38 C.F.R. 
§ 4.31, where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent evaluation, as in DC 6200, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).  
Therefore, in order for the Veteran to receive a compensable 
rating for his chronic otitis media, there must be evidence 
of suppuration or aural polyps.

Diagnostic Code 6211 provides a noncompensable rating for 
perforation of the tympanic membrane.  38 C.F.R. § 4.87.  As 
it does not provide a possibility for a rating assignment 
higher than 0 percent, it is not for consideration in this 
appeal.

With regard to the Veteran's otitis media of the right ear, 
the medical evidence indicates that he had a perforation of 
that ear for several years and prior to the March 25, 2003 
surgery it was at 30 percent, with frequent active right ear 
infection confirmed by both clinical evidence and personal 
observations, e.g., there are demonstrated findings of 
significant granulation clearly identified by the VA 
examiner.  On repeated evaluations prior to March 25, 2003, 
the right ear showed clear signs of ongoing infection.  

However, since the March 2003 surgery there have been no 
clinical findings of otitis media.  The Veteran has 
consistently denied any earaches, infection, or drainage with 
respect to the right ear.  Indeed, the VA examiner in October 
2006 noted that the Veteran's right ear disease was "quite 
stable," and in September 2008 the same VA examiner noted 
that the problem with the Veteran's right ear infections had 
been "eliminated."

Vertigo

In evaluating the Veteran's vertigo of the right ear, the 
Board notes that objective findings supporting the diagnosis 
of vestibular disequilibrium are required before a 
compensable rating can be assigned under Diagnostic Code 
6204.  The October 2006 VA examiner's notation of dizziness 
occurring once a month, and that same examiner's September 
2008 diagnosis of intermittent mild vertigo, satisfy this 
requirement.

As for the nature of the Veteran's disorder, the Veteran is 
competent to testify as to the presence of observable 
symptomatology such as dizziness.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  In the December 2003, October 2006, and September 
2008 VA treatment records, the condition is noted to last for 
only seconds at a time.  The examiner noted that the Veteran 
experienced dizziness, but does not mention that the 
condition caused him to stagger.  Also, the most recent 
evidence, the September 2008 ear disease examination, 
indicates that the attacks occurred up to three times per 
week, but were not disabling.  Considering the evidence 
regarding the duration of the Veteran's episodes of vertigo, 
the infrequency of said episodes, and the symptoms noted by 
the medical examiners, the Board finds that the Veteran's 
vertigo of the right ear is manifested by occasional 
dizziness, thereby satisfying the criteria for a 10 percent 
rating under Diagnostic Code 6204.  The disorder does not 
meet the criteria for the next highest rating of 30 percent 
because the preponderance of the evidence of record, to 
include the only relevant medical evidence, does not indicate 
that the Veteran's vertigo is manifested by staggering.  As 
the preponderance of the evidence is against a claim for a 30 
percent rating, the benefit of the doubt rule is not 
applicable to this aspect of the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

In a May 2009 statement, the Veteran's attorney indicated 
that he wished the Veteran's condition to be classified as 
Meniere's syndrome, a disorder whose symptoms include hearing 
loss, tinnitus, and vertigo.  The Veteran's attorney further 
stated that a 30 percent rating under Diagnostic Code 6205 is 
warranted.  Meniere's syndrome is rated as under Diagnostic 
Code 6205.  A Note to Diagnostic Code 6205 provides that 
Meniere's syndrome is to be rated either under these criteria 
or by separately rating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, whichever method 
results in a higher overall rating.  See 38 C.F.R. § 4.87.  
As noted in this appeal, the Veteran is service-connected for 
hearing loss (noncompensable), tinnitus (10 percent), and 
vertigo (10 percent), for a combined 20 percent rating if 
each disability is rated separately.  Although there is no 
diagnosis of Meniere's syndrome in the claims file, it is 
clear that this is the same disability for which service 
connection has been established for bilateral hearing loss, 
tinnitus, and vertigo.  Ultimately, the Board finds that it 
is more beneficial for the Veteran to have these ear 
disorders evaluated under the criteria for Meniere's syndrome 
rather than remain rated separately.  The Veteran's symptoms 
meet the criteria for a 30 percent rating under Diagnostic 
Code 6205, requiring objective evidence of hearing impairment 
with vertigo less than once a month, with or without 
tinnitus.   Such a 30 percent evaluation clearly exceeds the 
20 percent rating warranted based on separate evaluation of 
his vertigo, tinnitus, and hearing impairment.  However, the 
criteria for the next higher 50 percent rating under 
Diagnostic Code 6205 requires evidence of a cerebellar gait 
one to four times per month.  Because there is no medical 
evidence indicating the presence of a cerebellar gait, the 
Veteran's disorder does not meet the criteria for a 50 
percent rating under Diagnostic Code 6205.  


Extraschedular Ratings

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  There 
has been no showing by the Veteran that his service-connected 
otitis media, hearing loss, tinnitus or vertigo, by itself, 
has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has, in itself, caused 
a marked interference with the Veteran's employment.  In the 
absence of such factors, the criteria for submission for 
consideration for the assignment of an extraschedular rating 
for these conditions pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A rating of 10 percent, but no more than 10 percent, for 
chronic suppurative otitis media prior to March 25, 2003 is 
warranted.

A compensable rating for service-connected chronic 
suppurative otitis media, since March 25, 2003, is denied.

A separate rating of 30 percent, but no more than 30 percent, 
for Meniere's syndrome is warranted.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


